DETAILED ACTION
Note: This Office Action is in response to communication filed on 02/14/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claim(s) 24-33 and 35-40 directed to an invention non-elected with traverse in the reply filed on 05/27/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Status of Claims
Claim(s) 1-5, 7-19, 21-33, and 35-42 is/are pending in the application. 
Claim(s) 1-5, 7-9, 12-19, 21-23, and 41-42 is/are allowed over the prior art of record.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 112(b).
Claim(s) 24-33 and 35-40 remain(s) withdrawn from further consideration.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
In claim 1, lines 9-10, “wherein the holes have an average width to length ratio less than or equal to 0.50” should read --- wherein the first plurality of holes have an average width to length ratio less than or equal to 0.50 ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein the holes have an average width to length ratio of 0.05 to 0.50” which is indefinite. Are the “holes” the first plurality of holes or the third plurality of holes? Examiner suggests Applicant change the limitation to --- wherein the first plurality of holes have an average width to length ratio of 0.05 to 0.50 ---.
Claim 11 recites the limitation “wherein at least a portion of the holes have a depth less than a thickness of the bolster” which is indefinite. Are the “holes” the first plurality of holes or the third plurality of holes? Examiner suggests Applicant change the limitation to --- wherein at least a portion of the first plurality of holes have a depth less than a thickness of the bolster ---.
Allowable Subject Matter
Claim(s) 1-5, 7-9, 12-19, 21-23, and 41-42 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Hartwell (US PGPUB 20170143552) and Locke (US PGPUB 20150320602).
Hartwell or Locke does not disclose a top layer adjacent to the first surface of the bolster, the top layer comprising a third plurality of holes extending through at least a portion of the top layer, the third plurality of holes substantially adjacent to the first .
Claim(s) 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



       /NHU Q. TRAN/       Examiner, Art Unit 3781
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781